Citation Nr: 1534100	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  08-19 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1973 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the San Diego, California Department of Veterans Affairs Regional Office (RO).  In July 2008, the Veteran indicated a desire to have a Board hearing.  However, after the hearing was scheduled, the Veteran submitted a June 2009 statement withdrawing that hearing request.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Any VA medical opinion provided must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  That requires that the Veteran's entire history be considered.  It also requires that a comprehensive rationale be provided.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The Board's May 2012 remand included a request for an opinion.  It was opined in March 2014 that the Veteran was unable to obtain or retain employment due to service-connected disabilities consistent with his education and occupational experience as a dental technician.  That opinion implies that the Veteran is unable to work as a dental technician.  However, the examiner indicated that the hypertension caused no impairment, the hand condition caused impaired manipulation, and the knee disabilities caused impaired ambulation.  However, that opinion did not indicate whether the Veteran was capable of performing any other type of employment aside from that of a dental technician.  A finding of individual unemployability requires that the Veteran be unable to secure or follow any type of substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16 (2014).  The Board finds that a new opinion is needed in order to address whether any type of work is possible, any limitations that would exist, and any accommodations that would be needed due to service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician who has not previously examined him.  The examiner must review the claims file and must note that review in the report.  The examiner should opine whether it is at least as likely not (50 percent or greater or probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities of hypertension, left little finger disability, and bilateral knee disabilities.  Consideration should be given to the Veteran's education and work history, but not to his age and nonservice-connected disabilities, in making the determination.  A clear and comprehensive rationale should be provided for the opinion.  If the Veteran is determined to be employable, the examiner should state what type of work, any limitations that would exist, and any accommodations that would be needed due to the service-connected disabilities.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

